
	
		II
		111th CONGRESS
		1st Session
		S. 833
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2009
			Mr. Schumer (for
			 himself, Mrs. Gillibrand,
			 Mrs. Murray, Mr. Leahy, Mr.
			 Akaka, Mr. Kennedy,
			 Mr. Durbin, Ms.
			 Stabenow, Mrs. Feinstein,
			 Mr. Bingaman, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to permit
		  States the option to provide Medicaid coverage for low-income individuals
		  infected with HIV.
	
	
		1.Short titleThis Act may be cited as the
			 Early Treatment for HIV Act of
			 2009.
		2.Optional medicaid
			 coverage of low-income HIV-infected individuals
			(a)In
			 GeneralSection 1902 of the Social Security Act (42 U.S.C. 1396a)
			 is amended—
				(1)in subsection
			 (a)(10)(A)(ii)—
					(A)by striking
			 or at the end of subclause (XVIII);
					(B)by adding
			 or at the end of subclause (XIX); and
					(C)by adding at the
			 end the following:
						
							(XX)who are described
				in subsection (gg) (relating to HIV-infected
				individuals);
							;
				and
					(2)by
			 adding at the end the following:
					
						(gg)individuals
				described in this subsection are individuals not described in subsection
				(a)(10)(A)(i)—
							(1)who have HIV
				infection;
							(2)whose income (as
				determined under the State plan under this title with respect to disabled
				individuals) does not exceed the maximum amount of income a disabled individual
				described in subsection (a)(10)(A)(i) may have and obtain medical assistance
				under the plan; and
							(3)whose resources
				(as determined under the State plan under this title with respect to disabled
				individuals) do not exceed the maximum amount of resources a disabled
				individual described in subsection (a)(10)(A)(i) may have and obtain medical
				assistance under the
				plan.
							.
				(b)Enhanced
			 MatchThe first sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended by striking section
			 1902(a)(10)(A)(ii)(XVIII) and inserting subclause (XVIII) or
			 (XX) of section 1902(a)(10)(A)(ii).
			(c)Conforming
			 AmendmentsSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended in the matter preceding paragraph (1)—
				(1)by striking
			 or at the end of clause (xii);
				(2)by adding
			 or at the end of clause (xiii); and
				(3)by inserting after
			 clause (xiii) the following:
					
						(xiv)individuals
				described in section
				1902(gg);
						.
				(d)Exemption From
			 Funding Limitation for TerritoriesSection 1108(g) of the Social
			 Security Act (42 U.S.C. 1308(g)) is amended by adding at the end the
			 following:
				
					(4)Disregarding
				medical assistance for optional low-income HIV-infected
				individualsThe limitations under subsection (f) and the previous
				provisions of this subsection shall not apply to amounts expended for medical
				assistance for individuals described in section 1902(gg) who are only eligible
				for such assistance on the basis of section
				1902(a)(10)(A)(ii)(XX).
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to calendar
			 quarters beginning on or after the date of the enactment of this Act, without
			 regard to whether or not final regulations to carry out such amendments have
			 been promulgated by such date.
			
